Electronically Filed
                                                   Supreme Court
                                                   SCWC-13-0000410
                        SCWC-13-0000410            17-NOV-2014
                                                   10:20 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                    vs.

                          ELIAS A.M. PARKER,
                   Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-13-0000410; CASE NO. 1DTA-11-04895)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson. JJ.)

          Petitioner/Defendant-Appellant Elias A. M. Parker’s
Application for Writ of Certiorari, filed on October 28, 2014,
is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.      Any party may, within ten days and
pursuant to Rule 34(c) of the Hawaiʻi Rules of Appellate
Procedure, move for retention of oral argument.
          DATED:    Honolulu, Hawaiʻi, November 17, 2014.
Jonathan E. Burge                      /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson